           Case 1:20-cv-02842-RMI Document 24 Filed 01/22/21 Page 1 of 1



 1   DAVID L. ANDERSON, CSBN 149604
     United States Attorney
 2   DEBORAH L. STACHEL, CSBN 230138
     Regional Chief Counsel
 3   MARLA K. LETELLIER, CSBN 234969
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8928
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12
      TAMELA MCHUGH,                                     No. 1:20-CV-02842-RMI
13
                         Plaintiff,
14                                                       [PROPOSED] JUDGMENT OF REMAND
      v.
15
      ANDREW SAUL,
16    Commissioner of Social Security,
17                       Defendant.
18

19            The Court having approved the parties’ Stipulation to Voluntary Remand Pursuant to

20   Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”) lodged

21   concurrently with the Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND

22   DECREED that the above captioned action is remanded to the Commissioner of Social Security

23   for further proceedings consistent with the terms of the Stipulation to Remand.

24

25

26
            January 22, 2021
     DATED:__________________              ____________________________________
27                                         ROBERT M. ILLMAN
                                           UNITED STATES DISTRICT JUDGE
28                                                         Magistrate


                                                     1
